Citation Nr: 0801637	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  97-31 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for a right below-the-knee amputation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (the RO).  The veteran participated in a Board 
videoconference hearing in May 2004.  He was later notified 
by letter that the judge who conducted the May 2004 hearing 
had retired and was consequently offered another Board 
hearing.  The veteran accepted the offer and attended a 
Travel Board hearing in September 2007 with the undersigned 
Veterans Law Judge.  Transcripts of both the May 2004 and 
September 2007 proceedings have been associated with the 
veteran's claims file.

At the time of the September 2007 Travel Board hearing, the 
veteran submitted additional evidence with a corresponding 
waiver of RO consideration of the evidence.  The evidence has 
been placed in the veteran's claims file.

The RO denial of the veteran's claim has been upheld on the 
merits in two previous Board decisions, dated in January 2000 
and May 2002, both of which the veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
Both appeals were remanded to the Board by the Court as a 
result of the Veterans Claims Assistance Act of 2000 (VCAA), 
a law enacted during the pendency the veteran's first appeal.  
The VCAA requires VA to provide specific notice and 
assistance to claimants seeking VA benefits.

Third and fourth Board decisions, dated October 2003 and 
March 2007, each remanded the veteran's case to the RO for 
compliance with procedural requirements.  The remand in the 
third Board decision required the RO to comply with 
provisions of the VCAA.  The fourth Board decision remand was 
to afford the veteran a Travel Board hearing that he had 
requested, and for the RO to fully comply with the orders in 
the prior Board remand.  See Stegall v. West, 11 Vet. App. 
268 (1998) (the Board errs as a matter of law if it does not 
ensure compliance with its remand orders).




FINDING OF FACT

The veteran's right below-the-knee amputation is not the 
result of VA medical treatment.

CONCLUSION OF LAW

The veteran's right below-the-knee amputation is not a 
qualifying additional disability under the provisions of 38 
U.S.C.A. § 1151.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.358 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to the 
claim on appeal.  It is reasonable to conclude that the Board 
has not overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA generally would not be applicable 
to the veteran's claim because the claim was decided by the 
RO and the Board before the passage of the VCAA.  See 
Bernklau v. Principi, 291 F.3d 795, 803 (Fed. Cir. 2002) 
(finding generally that the VCAA is not retroactively 
applicable).  However, due to the timing of the veteran's 
appeal to the Court of the January 2000 Board decision, the 
veteran has received the benefits of the notice and duty to 
assist provisions of the VCAA.

Under the VCAA, VA has an obligation to notify claimants of 
what information or evidence is needed in order to 
substantiate a claim, as well as a duty to assist claimants 
by making reasonable efforts to get the evidence needed.  The 
Board finds that VA has complied with all statutory and 
regulatory notice and duty to assist provisions or can rebut 
any presumption of prejudice to the veteran for any failure 
to comply.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (2007) (any error in providing VCAA notice is 
presumed prejudicial and the Secretary has the burden to show 
that the error was not prejudicial to the claimant).

The December 2003 notice letter sent to the veteran in 
compliance with October 2003 Board remand instructions met 
the statutory requirements enacted by the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006) (a timely notice letter is to be sent before an initial 
unfavorable AOJ decision).  The requirement for timely notice 
did not exist in the law when the veteran's claim was first 
filed in 1997, and the December 2003 notice letter was 
promptly sent by the RO in compliance with October 2003 
remand instructions from the Board.  The Board concludes that 
the veteran was not prejudiced by any lack of notice 
regarding his 1997 claim.  See Bernklau, supra.
VA's duty to assist in the development of claims includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on a claim, 
as defined by law.  With respect to his claim on appeal, the 
veteran has been treated at a VA medical center.  Two medical 
experts have studied the veteran's medical records from his 
extensive VA medical treatment and have provided opinions, 
one dated November 2001 and the other dated February 2006.

The veteran's VA medical treatment records and identified 
private medical records have been obtained to the extent 
available.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).  There is no indication in the record that any 
additional evidence relevant to the claim decided herein is 
available but is not part of the claims file.  The current 
record medical evidence is adequate for purposes of the 
Board's decision concerning the appeal of the RO decision of 
the claim.

It is reasonable to conclude that any failure on the part of 
VA to provide additional notice or assistance, if alleged, 
would not affect the outcome of the decision concerning the 
veteran's claim decided herein.  Therefore, such failure, if 
identified, would be harmless error.  See Mayfield , supra.

The Merits of the Claim

The veteran contends that there is a causal relationship 
between his 1985 femoral bypass surgery performed at a VA 
medical center (VAMC) and his 1990 right below-the-knee 
amputation.

Claims for VA benefits filed under 38 U.S.C.A. § 1151 before 
October 1, 1997, as the veteran's was in this case, are 
subject to the regulatory provisions of  38 C.F.R. 3.358 
(2007).  That regulation precludes compensation where a 
disability (1) is not causally related to VA hospitalization 
or medical or surgical treatment, or (2) is merely 
coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

In November 1985, the veteran underwent a 
thromboendarterectomy of the right common femoral artery, and 
a bypass from the right common femoral artery to the 
popliteal artery using a saphenous vein graft.  The procedure 
was surgically performed at a VAMC.  In December 1985, the 
veteran received treatment at a VA outpatient medical 
facility for an infection at the site of his surgical 
incision.  The infection was brought under control.

In July 1987, the veteran was hospitalized at a VAMC due to a 
myocardial infarction.  His medical records from that 
hospitalization show that the veteran had a history of 
peripheral vascular disease and a right femoral bypass in 
1985.  No complaints or findings were reported concerning the 
veteran's legs.

Medical records from the veteran's VA hospitalization in July 
and August 1988 for an episode of chest pain show that the 
veteran's extremities had intact pulses and no edema.  The 
veteran was advised at that time that it was imperative that 
he stop smoking because of his known coronary artery disease.

In November 1990, the veteran was hospitalized at a VAMC with 
complaints of continuous pain in his foot and calf.  VA 
medical records indicate that the veteran had peripheral 
vascular disease with severe ischemic rest pain in the right 
foot.  As a result of his disease, the veteran's right leg 
was amputated below the knee.  Noted in the veteran's VA 
medical records dated in October and November 1991 is the 
veteran's strong family history of atherosclerotic occlusive 
disease and peripheral vascular disease.

In his claim filed in January 1997, the veteran asserted that 
the 1990 amputation of his leg was due to improper VA medical 
care at the time of his 1985 femoral bypass surgery.  The 
veteran claimed that he was told before the 1985 operation 
that he would have a small cut measuring 2 to 4 inches in the 
upper part of his leg, but that when he awakened after the 
surgery, he found he had been cut from the upper part of his 
leg down to halfway below his knee.  The veteran has repeated 
his assertions in support of his claim at hearings before the 
Board held in 2004 and in 2007.

Nonetheless, the record evidence includes a November 1985 
copy of a consent form signed by the veteran which expressly 
stated that the surgical procedure he was about to have, the 
thromboendarterectomy, would involve placement of a bypass 
graft from the femoral artery in his thigh to either the 
popliteal artery  near his knee or the tibial artery in his 
lower leg.

In 2005, the veteran's former wife, who was married to the 
veteran at the time of his 1985 surgery, submitted a letter 
regarding that surgery.  She stated that the veteran went 
back to the VA hospital every four months after the 1985 
surgery to have pressure tests.  She stated further that ever 
since the surgery, the veteran had problems walking and 
problems with his leg.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his hospitalization experiences and 
current symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Likewise, the veteran's former wife is competent to 
provide her recollections of the veteran's 1985 surgery and 
his subsequent medical care.  Neither the veteran nor his 
former wife, however, is competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because neither has the requisite 
medical knowledge, expertise, or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  The Board must proceed to analyze the medical 
evidence of record concerning any possible causal 
relationship between the veteran's 1985 surgery at the VA 
medical center and his 1990 right leg amputation.

In 2001 and 2006 the Board requested and received expert 
medical opinions to aid the Board in making an appropriate 
decision regarding the veteran's claim.  See 38 C.F.R. § 
20.901(d) (2007); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (in the absence of specific medical evidence, the 
Board may not rely on its own unsubstantiated medical 
opinion).  The November 2001 opinion was by a vascular 
surgeon at a VA facility, obtained pursuant to a Veterans 
Health Administration (VHA) directive.  The February 2006 
opinion was by a Professor of Clinical Surgery, Associate 
Director, Vascular Surgery, at a Medical College.  Specific 
questions were posed to and answered by the experts for each 
opinion.  The 2001 opinion concluded as follows:

In summary, my final opinion is that it 
is extremely unlikely that the right 
below the [knee] amputation had anything 
to do with the veteran's 1985 bypass 
surgery, but was a direct result of his 
noncompliance with smok[ing]-cessation 
recommendations, and possibly his 
genetic predisposition, resulting in 
progression of atherosclerosis.  On the 
contrary, the 1985 bypass surgery was a 
success, achieving initial limb salvage, 
and a long-term symptom free survival.  
It would probably stay open had it not 
been for the development of 
atherosclerotic stenosis of his common 
iliac artery, blocking inflow to the 
graft.

See VHA Medical Opinion, Nov. 21, 2001.  The expert in 2006 
gave the following opinion:

The first operation was both appropriate 
and complete and has no relation to his 
further medical problems occurring in 
1990 onward.  [The veteran] has clearly 
what we call as (sic) premature 
atherosclerosis - hardening and 
occlusion of arteries at [an] early age.  
In most people the disease (PVD) 
manifests at age sixty-five or above.  
The fact this occurred at age 40 in this 
patient indicates most likely [a] 
genetic predisposition as evidenced by 
the family history of cardiovascular 
disease in his parents and siblings in 
their early forty's (sic).  Further 
there is [a] history of heavy smoking 
for altleast (sic) twenty + years, which 
by itself is [a] risk factor for PVD.  
Atherosclerosis is a progressive disease 
and over the years involves more 
arteries.  This is evidenced by 
documentation of iliac artery stenosis 
as well as popliteal artery occlusion in 
[the] angiogram in 1990.  This is the 
natural history of PVD and is not 
causally related to the first bypass 
performed in 1985.
. . .
As you can see, there is no evidence to 
implicate the original operation for the 
sequence of events that occurred five 
years later.  The first operation was 
both appropriate and complete and 
complies with the standard of care. 

See Independent Medical Expert Opinion, February 12, 2006.

At no time since filing his claim in 1997 has the veteran 
presented any medical evidence to support his assertion that 
his 1985 VA medical treatment caused the 1990 amputation of 
his right leg.  The medical evidence contained in the 
veteran's claims file shows that the veteran's circulatory 
function in his right leg was improved for several years 
following the 1985 endarterectomy and femoral bypass 
procedures.  The veteran's ongoing cigarette smoking and 
genetic pre-disposition are implicated throughout the record 
medical evidence as causes of the development of additional 
right lower extremity problems leading to the 1990 
amputation.

At the Travel Board hearing conducted in September 2007, the 
veteran explicitly testified that he was not pursuing a claim 
for any error related to his 1990 amputation.  The veteran 
reiterated that his claim was that errors made in his 1985 
surgery caused his subsequent problems with his right leg and 
its eventual amputation in 1990.

The evidence submitted by the veteran at his 2007 Board 
hearing includes photographs of his right knee before and 
after his leg was amputated; copies of CT images; a diagram 
of the vasculature of the leg; a 2004 segmental pressure and 
PVR study diagram and graphic display; a copy of a September 
2007 letter from the veteran's Missouri State Senator; and a 
letter written and signed by his doctor, G.R., D.O.  None of 
this evidence is medical evidence that discusses what caused 
the veteran's right leg to require amputation below the knee.  
None of the evidence is probative of the causation question, 
which is central to resolution of the veteran's appeal.

The medical evidence in the veteran's claims file negates a 
causal connection between the 1990 amputation of the 
veteran's right leg and his 1985 surgery performed at a VA 
medical center.  The veteran's right below-the-knee 
amputation is not, therefore, a qualifying additional 
disability under the provisions of 38 U.S.C.A. § 1151.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2007).

Based on a thorough review and consideration of all the 
evidence of record, and in particular the opinions from the 
two medical experts, the Board concludes that the veteran is 
not entitled to compensation under the provisions of 38 
U.S.C. § 1151 for his right below-the-knee amputation.  For 
the reasons and bases discussed above, a reasonable doubt 
does not exist regarding the veteran's claim.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim for compensation under the 
provisions of 38 U.S.C. § 1151, and the benefit of the doubt 
rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  See Gilbert, supra.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for a right below-the-knee amputation is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


